DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-15 in the reply filed on 30 March 2021 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 March 2021.

Claim Objections
Claim 6 is objected to because of the following informalities:  In line 4: --a-- should be added between “of” and “plurality.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bagga et al., U.S. PG-Pub 2004/0220578.
Regarding claims 1, 2 and 6, Bagga et al. discloses a preparation station, comprising: a base assembly including a support body (206, 207) and a base guide (211, 215) pivotably mounted to the support body to bound a passageway, the base guide defining a cut slot (220, 223) extending outwardly from the passageway; and a cart assembly including a cart body (202) and a mounting plate (270, 280) dimensioned to mount a bone graft, the cart body translatable relative to a drive axis (230, 231) intersecting the passageway to set a distance between the cutting slot and the mounting plate; wherein the base guide includes first and second arm portions (216, 217) extending from the guide body, the guide body is dimensioned to bound the passageway, and the first and second arm portions are pivotably mounted to the support body; and wherein the cutting slot is defined along a reference plane extending through the passageway, and further comprising a control knob (235, 238) translatable alone one of a plurality of guide pins to set a cutting angle of the reference plane relative to a rotational axis of the base guide in response to the control knob abutting against the first arm portion (Figs. 32-33 and [0088]).

Allowable Subject Matter
Claims 3-5 and 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-15 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC S GIBSON/           Primary Examiner, Art Unit 3775